Citation Nr: 0713959	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for asbestosis, hearing 
loss, and tinnitus for accrued benefits purposes.

3.  Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956.  
He died in 
January 2003. The appellant is the veteran's surviving 
spouse.

This case comes from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1. The veteran died in January 2003; his death certificate 
indicated that the immediate cause of death was 
atherosclerotic cardiovascular disease.  Other significant 
condition listed was chronic obstructive pulmonary disease.

2. Service connection was not in effect for any disability 
during the veteran's lifetime.

3. The veteran served in the Navy as a seaman; as such, his 
exposure in-service to asbestos is conceded.

4. A disability of service origin was not the principal or 
contributory cause of the veteran's death.

5. At the time of death, the veteran had pending claims of 
entitlement to service connection for asbestosis, hearing 
loss, and tinnitus.  

6. A thorough review of the evidence does not show the 
veteran was entitled to the benefits he was seeking from VA 
at the time of his death.

7. The evidence does not show that the veteran was in receipt 
of or entitled to receive compensation at the time of his 
death for any service-connected disorder(s) rated totally 
disabling on either a schedular or unemployability basis for 
a period of 10 years immediately preceding death, or that he 
was so rated for a period of not less than 5 years from the 
date of discharge or other release from active service.

8. At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 
(2006).

2. Entitlement to accrued benefits is not warranted. 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.152, 3.1000(a) (2006).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3500, 3501, 
3510 (West 2002 and Supp. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; evidence of a nexus between service and 
death; and the effective date of any death benefits. The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish an effective date.  
The claim was readjudicated in an October 2004 statement of 
the case. The failure to provide notice of the type of 
evidence necessary to establish an effective date for benefit 
sought on appeal is harmless because the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death, and any questions 
as to the appropriate effective date to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), full 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
appellant has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant. Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service personnel and medical 
records; the veteran's death certificate; VA outpatient 
treatment records; and reports of VA examination. The 
appellant in response to the September 2003 correspondence 
above noted that all of the veteran's medical treatment had 
been through VA. Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of her claim.

Further, the Board notes the appellant did not file a 
specific claim for accrued benefits; however, a claim for DIC 
by a surviving spouse is deemed to include a claim for 
accrued benefits. See 38 C.F.R. § 3.152(b)(1). Therefore, the 
appellant was not provided specific notice with the evidence 
necessary to support this claim. However, the veteran was 
provided notice during his lifetime in September 2002 
regarding his claims for service connection. Moreover, the 
Board notes that the law requires that accrued benefit claims 
be adjudicated on the basis of the evidence that was of 
record at the time of the veteran's death. 38 C.F.R. § 
3.1000(d)(4). Thus, there is no prejudice to the claimant in 
adjudication of the accrued benefits claim. Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The appellant also did not receive specific notice with 
regard to the claim for educational assistance. However, 
eligibility to Dependents' Educational Assistance is derived 
from a veteran who was discharged under other than 
dishonorable conditions and has (1) a permanent and total 
service-connected disability, or (2) a permanent and total 
disability was in existence at the time of death, or (3) the 
veteran died as a result of a service-connected disability. 
38 U.S.C.A. § 3501. As the appellant's claims for accrued 
benefits and service connection for the cause of the 
veteran's death are denied in the instant decision, there is 
no prejudice to the appellant. See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (that failure to comply with the 
VCAA is not prejudicial to the claimant if, based on the 
facts alleged, no entitlement exists).

Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that the 
service-connected disability was either the principal or a 
contributory cause of death. For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death. For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006). The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death. See Lathan v. Brown, 7 Vet. App. 359 
(1995).
 
Service connection may be granted for a disorder incurred or 
aggravated during the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  
 
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be granted for heart disease, or for a 
sensorineural hearing loss disorder, if that disorder was 
compensably disabling within one year of the veteran's 
separation form active duty.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. § 3.307, 3.309 (2006).

Background

The appellant contends, in essence, that the veteran's 
exposure to asbestos during service caused asbestosis which 
caused or contributed to the veteran's death.

The veteran served onboard ship in the Navy during service 
and his exposure to asbestos is conceded.  

The death certificate indicates that the veteran died in 
January 2003, at the age of 70. The immediate cause of death 
was atherosclerotic cardiovascular disease, years.  Other 
significant condition listed was chronic obstructive 
pulmonary disease.

At the time of his death, he was not service-connected for 
any conditions or disability.

Service medical records do not show a complaint, finding, or 
diagnoses of exposure to asbestos, asbestosis, hearing loss 
disorder, atherosclerotic cardiovascular disease, or chronic 
obstructive pulmonary disease.

The Board first notes that heart disease was not demonstrated 
in service or to a compensable degree within one year of 
separation from active duty.  Coronary artery disease 
apparently was first demonstrated in 1978, 33 years after 
service. (See April 1995 Latrobe Heart Association cardiology 
referral)

VAMC medical records dating from January 1990 indicate the 
veteran was essentially well until September 1989.  He had 
few contacts with doctors until that time, when he suffered 
subarachnoid hemorrhage with subsequent clippings of 
aneurysms.  The diagnoses included atherosclerotic 
cardiovascular disease and chronic obstructive pulmonary 
disease.  The medical treatment records reveal a history of 
smoking 2 packs of cigarettes a day.

The medical records are entirely silent as to any diagnosis 
of asbestosis.  A review of the evidence shows that the 
veteran's cause of death is not related to service.  As the 
veteran was not service-connected for any disorders at the 
time of his death, service connection for cause of death is 
not warranted. See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).

Additionally, there is no medical evidence showing that 
atherosclerotic cardiovascular disease or chronic obstructive 
pulmonary disease are directly related to service. There is 
no evidence of either condition until September 1989, over 33 
years after separation from service.

The Board has conceded that the veteran was exposed to 
asbestos in the Navy. However, after reviewing the claims 
file there is no evidence that he suffered from asbestosis or 
that his atherosclerotic cardiovascular disease or COPD was 
secondary to asbestos exposure or asbestosis.  There is no 
medical evidence relating the veteran's atherosclerotic 
cardiovascular disease, or COPD to any incident of service, 
including asbestos exposure in service.  Therefore, service 
connection for cause of death is not warranted. See 38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service. Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service. 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998). See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death. The Board considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits. 
Therefore, the claim is denied.

II.  Service connection for asbestosis, hearing loss, and 
tinnitus for accrued benefits purposes.

A claim by a surviving spouse for DIC will also be considered 
to be a claim for accrued benefits. 38 C.F.R. § 3.152(b). 
Accrued benefits are defined as "periodic monetary benefits 
to which a payee was entitled at his death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death and due and unpaid for a period not to 
exceed two years." See 38 U.S.C.A. § 5121; 38 C.F.R. 
3.1000(a). Accrued benefits may be paid upon the death of a 
veteran to his or her spouse. 38 C.F.R. § 3.1000(a)(1)(i). 
The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived. Zevalkink v. Brown, 
6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits. The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003. See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003). Because the veteran's death occurred in 
January 2003, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

The record reflects that the veteran died in January 2003. 
Service connection had not been established for any 
disability at the time of his death. However, the record 
reflects that the veteran filed claims of entitlement to 
service connection for asbestosis (July 2001), and hearing 
loss and tinnitus in (April 2002). Specifically, he contended 
that asbestosis was the result of asbestos exposure in 
service; and hearing loss and tinnitus were the result of 
service. These matters were before the Board but not 
adjudicated prior to the veteran's death. 

The Board has reviewed all the evidence delineated at the 
outset of the instant decision and finds that service- 
connection for asbestosis as a result of asbestos exposure, 
and hearing loss and tinnitus is also denied.

As previously determined, the Board concedes that the veteran 
was exposed to asbestos during his period of active duty 
service aboard ship.  His service medical records fail to 
demonstrate the existence of a chronic disability 
attributable to in-service asbestos exposure.  During his 
lifetime, the veteran was not diagnosed with asbestosis.  
Neither do they demonstrate any hearing disorder during 
service.

There was no evidence of heart disease, or a hearing loss 
disorder which developed to a compensable degree within the 
year following his separation from active service. 38 C.F.R. 
§§ 3.307, 3.309.

A review of post-service, VA outpatient treatment records 
dated between September 1989 and January 2003 fails to reveal 
any diagnosis of asbestosis, or medical opinions provided 
that the aforementioned were related to the veteran's 
military service or asbestos exposure.

For the reasons stated above, the Board finds that the 
evidence is against the claims the veteran had pending at the 
time of his death, and, as such, the benefit of the doubt 
doctrine is not for application in the instant case. Gilbert, 
1 Vet. App. at 54. Consequently, there is no basis to award 
accrued benefits to the appellant under the facts of this 
case.

III.  Entitlement to DEA benefits

In pertinent part, Chapter 35, Title 38, United States Code 
extends VA educational program benefits to surviving spouses 
of veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature. See 38 U.S.C.A. §§ 3500, 3501(a)(1).

As service connection for the cause of the veteran's death is 
not warranted, and as the veteran, when he died, did not have 
a service-connected total disability that was permanent in 
nature, the Board concludes that the criteria for basic 
eligibility for DEA under Chapter 35, Title 38, United States 
Code, have not been met.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for asbestosis, hearing 
loss, and tinnitus for accrued benefits purposes is denied.

Entitlement to Dependency Educational Assistance under 38 
U.S.C. Chapter 35 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


